EXHIBIT CENTURY ALUMINUM COMPANY SUBSIDIARIES OF THE REGISTRANT COMPANY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION NAME UNDER BUSINESS IS CONDUCTED Berkeley Aluminum, Inc. Delaware Berkeley Aluminum, Inc. Century Aluminum of West Virginia, Inc. Delaware Century Aluminum of West Virginia, Inc. Century California, LLC Delaware Century California, LLC Century Kentucky, Inc. Delaware Century Kentucky, Inc. Century Bermuda I Limited Bermuda Century Bermuda I Limited Century Aluminum Holdings, Inc. Delaware Century Aluminum Holdings, Inc. Metalsco LLC Georgia Metalsco LLC Skyliner LLC Delaware Skyliner LLC NSA General Partnership Kentucky NSA GP Century Aluminum of Kentucky General Partnership Kentucky Century Aluminum of Kentucky, GP Hancock Aluminum LLC Delaware Hancock Aluminum, LLC Century Aluminum of Kentucky LLC Delaware Century Aluminum of Kentucky LLC Mincenco Limited Jamaica Mincenco Limited Century Bermuda II Limited Bermuda Century Bermuda II Limited Nordural U.S. LLC Delaware Nordural U.S. LLC Nordural Helguvik Holding I ehf Iceland Nordural Helguvik Holding I ehf Nordural Helguvik Holding II ehf Iceland Nordural Helguvik Holding II ehf Nordural Helguvik Holding sf Iceland Nordural Helguvik Holding sf Nordural ehf Iceland Nordural ehf. St. Ann Bauxite Holdings Limited St. Lucia, West Indies St. Ann Bauxite Holdings Limited St. Ann Bauxite Limited Jamaica St. Ann Bauxite Limited St. Ann Bauxite Partners Jamaica St. Ann Bauxite Partners Century Louisiana, Inc. Delaware Century Louisiana, Inc. Gramercy Alumina LLC Delaware Gramercy Alumina LLC Virgin Islands Alumina Corporation, LLC Delaware VIALCO Century Aluminum Development LLC Delaware Century Aluminum Development LLC Century Aluminum Congo, S.A. Republic of Congo Century Aluminum Congo, S.A. Nordural Grundartangi ehf . Iceland Nordural Grundartangi ehf.
